United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-3467
                       ___________________________

                           United States of America,

                      lllllllllllllllllllllPlaintiff - Appellee,

                                         v.

Taquan Laquise Johnson, (originally named Taquan Laguise Johnson), also known
                                  as MooMoo,

                     lllllllllllllllllllllDefendant - Appellant.
                                      ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________

                          Submitted: October 1, 2020
                            Filed: October 6, 2020
                                [Unpublished]
                                ____________

Before COLLOTON, BENTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       Taquan Johnson appeals after the district court1 revoked his supervised release
and imposed sentence. The court sentenced Johnson to twelve months in prison and
one year of supervised release, with a special condition that the first 180 days of his
supervised release be spent in a residential reentry center. His counsel has moved for
leave to withdraw, and has filed a brief challenging the treatment of the period in the
reentry center as part of Johnson’s term of supervised release rather than his term of
imprisonment.

       After careful review of the record, we conclude that the district court did not
abuse its discretion by requiring Johnson to spend the first 180 days of his supervised
release in a reentry center. The district court has broad discretion to impose special
conditions that are reasonably related to 18 U.S.C. § 3553 factors, involve no greater
deprivation of liberty than reasonably necessary, and are consistent with any pertinent
Sentencing Commission policy statements. See 18 U.S.C. § 3563(b)(11) (court may
require probationer to reside at a community corrections facility for all or part of the
term of probation); U.S.S.G. § 5B1.3(e)(1) (residence in a community treatment
center, halfway house or similar facility may be imposed as a condition of probation);
United States v. Melton, 666 F.3d 513, 517-18 (8th Cir. 2012).

      Accordingly, we grant counsel’s motion to withdraw, and affirm.
                     ______________________________




      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.

                                          -2-